t c memo united_states tax_court andrew m hull and vickie j hull petitioners v commissioner of internal revenue respondent docket no 7147-14l filed date william j curosh for petitioners doreen marie susi and brandon a keim for respondent memorandum findings_of_fact and opinion jacobs judge petitioners husband and wife appeal a determination by the internal_revenue_service irs or respondent to sustain a proposed levy to collect their unpaid federal_income_tax for and years at issue the issue involved is whether following a collection_due_process hearing pursuant to the requirements of sec_6330 the irs settlement officer’s determination constituted an abuse_of_discretion unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times findings_of_fact at the time petitioners filed their petition they resided in arizona during the years at issue petitioner husband was a self-employed attorney who represented property management companies and owners of single-family homes in landlord and tenant disputes petitioner husband’s law practice was successful earning him substantial income each year petitioners timely filed federal_income_tax returns for and the irs’ examination of these returns resulted in agreed-upon deficiencies and sec_6662 accuracy-related_penalties totaling dollar_figure and dollar_figure for and respectively on date the irs assessed these amounts petitioners also timely filed federal_income_tax returns for and on date the irs assessed the tax reported on petitioners’ return as well as a sec_6651 addition_to_tax for failure to timely pay regarding their and tax years petitioners made estimated_tax payments totaling dollar_figure and dollar_figure respectively their tax and accrued interest the total assessed amount was dollar_figure on date and date the irs assessed the tax reported on petitioners’ and returns respectively as well as sec_6651 additions to tax for failure to timely pay tax sec_6654 additions to tax for failure to properly make estimated_tax payments and accrued interest the total assessed amounts for and were dollar_figure and dollar_figure respectively in date the irs and petitioners entered into an installment_agreement with respect to petitioners’ outstanding tax_liabilities this agreement was later revoked because the irs determined petitioners were in default on date the irs sent petitioners separate letter sec_1058a final notice--notice of intent to levy and notice of your right to a hearing with regarding their tax_year petitioners made estimated_tax payments totaling dollar_figure as well as a dollar_figure payment that accompanied their return regarding their and tax years petitioners made estimated_tax payments totaling dollar_figure and dollar_figure respectively the parties disagree as to why the installment_agreement was revoked petitioners allege that it was revoked because they failed to provide the irs with an updated profit and loss statement with respect to petitioner husband’s law practice the irs on the other hand alleges that petitioners’ monthly installment_payment was set to increase in date as part of the agreement and that petitioners failed to increase their payment respect to years and on date the irs sent petitioners additional letter sec_1058a with respect to on date the irs received from petitioners a form request for a collection_due_process or equivalent_hearing indicating that they sought an installment_agreement with respect to their tax_liabilities for and on date the irs received from petitioners an additional form indicating they wished to enter into an installment_agreement with respect to their tax_liability for although the irs originally assigned two separate settlement officers to petitioners’ cases--one for years and another for 2011--the cases were combined at the request of petitioners’ representative mr curosh on date settlement officer james wood so wood conducted a face-to-face conference with petitioner husband mr curosh and petitioner husband’s law partner ms holland during the conference mr curosh informed so wood that petitioners did not wish to contest their tax_liabilities for and that petitioners agreed the irs had followed all legal and procedural requirements necessary in proposing a levy petitioner husband informed so petitioners also indicated that they wished to have a notice_of_federal_tax_lien discharged by using cabin proceeds to pay the liability the notice_of_federal_tax_lien is not at issue in this proceeding wood that he was making estimated_tax payments of dollar_figure per month in an attempt to comply with his tax obligations for the current_year so wood requested a current profit and loss statement and a current balance_sheet pertaining to petitioner husband’s law practice he advised petitioners to continue making at a minimum the dollar_figure-per-month estimated_tax payments until he had an opportunity to review the financial information provided on date so wood became acting appeals team manager accordingly petitioners’ collection_due_process case was transferred to settlement officer irma okubena so okubena on date so okubena reviewed the administrative file relating to petitioners’ case and determined that although petitioners had made estimated_tax payments of dollar_figure with respect to their tax_liability that amount appeared to be substantially less than what petitioners had owed for previous years namely so okubena recorded in the case activity records that petitioners’ outstanding tax_liabilities for were the result of their failure to pay estimated_tax sufficient to satisfy the amount of tax on the income generated by petitioner husband’s law practice on date so okubena reviewed the irs transcripts relating to petitioners the transcripts revealed that petitioners had made estimated_tax payments of dollar_figure in january february march may and date and dollar_figure in july and date after reviewing the information in the file so okubena wrote in the case activity records tp is living above his means tp has residence which has equity of over dollar_figure a cabin in arizona with about dollar_figure equity a property in arizona several vehicles 401k with approx dollar_figure multiple bank accounts tps expenses are very high i am sure that he has been instructed to reduce his living_expenses but does not appear to have done so he apparently tried to borrow on equity in but was denied on the same date so okubena called mr curosh to request current financial statements regarding petitioner husband’s law practice mr curosh agreed to provide so okubena with the financial statements but requested an additional face-to-face conference which so okubena scheduled for date so okubena and mr curosh discussed petitioners’ current_assets and mr curosh informed so okubena that petitioners had the same assets as they had so okubena determined that these payments were estimated_tax payments pertaining to petitioners’ tax_year the record does not show the origin of the financial information so okubena reviewed other than a notation that it was provided to an ro presumably a revenue_officer back in that came in with cdp case so okubena noted that apparently so wood did not review this information at conference on the court infers that this information was provided to an irs revenue_officer when petitioners submitted their installment_agreement request in had in except that one of the properties was to be sold to their children and one of the properties was to be let go since petitioners were not benefitting by it so okubena informed mr curosh that she would need to know petitioners’ tax_liability for because if the dollar_figure in estimated_tax payments petitioners had made for that year was insufficient to satisfy their tax_liability then it would do no good to set up an installment_agreement so okubena informed mr curosh that petitioners needed to increase the amounts of their estimated_tax payments if the total of the payments being made was insufficient to meet each year’s tax_liability on date so okubena mr curosh petitioners and petitioner husband’s law practice bookkeeper participated in the scheduled face- to-face conference during the conference so okubena inquired as to whether petitioners had filed their return and whether they would owe any_tax for that year mr curosh told so okubena that petitioners had not yet filed their return but they would owe approximately dollar_figure in tax he further told so okubena that petitioners would owe approximately dollar_figure for and that they would make estimated_tax payments totaling dollar_figure with respect to that year so okubena informed petitioners that their estimated_tax payments of dollar_figure per month were insufficient to satisfy both their current and estimated future tax obligations and that petitioner husband should be on wages not draws mr curosh told so okubena that he agreed that petitioner husband should become a salaried employee of the law firm and that he was working with petitioner husband as to the amount of tax to be withheld as well as the payment of estimated_tax mr curosh also told so okubena that petitioner husband would begin making estimated_tax payments of dollar_figure per month so okubena and mr curosh then discussed petitioners’ current financial situation and a proposed installment_agreement although mr curosh had a prepared form 433-a collection information statement for wage earners and self-employed individuals he told so okubena he wanted to clean it up and that he would provide her with a new one in two to three weeks so okubena asked mr curosh how much petitioners proposed to pay as a monthly installment mr curosh informed her that petitioners wished to make monthly payments of dollar_figure so okubena told mr curosh that dollar_figure per month would be too low she noted that petitioners were paying the arizona department of revenue dollar_figure per month to satisfy a dollar_figure state_income_tax liability but wanted to pay the irs only dollar_figure per month on a tax obligation of approximately dollar_figure million the face- to-face conference concluded with so okubena’s stating that she would determine the amount petitioners should pay each month after reviewing a recently provided profit and loss statement for petitioner husband’s law practice and the updated form 433-a on date so okubena called mr curosh and indicated that petitioners needed to satisfy their tax_liability in full before entering into an installment_agreement she suggested that petitioners use funds from petitioner husband’s sec_401 plan account to pay this tax_liability mr curosh disagreed that petitioners should be required to use sec_401 plan account funds to pay their tax_liability on date so okubena received a letter from mr curosh and attached documentation including a copy of petitioners’ filed return according to so okubena’s review of the return petitioners had gross_income of dollar_figure tax owed of dollar_figure and estimated_tax payments totaling dollar_figure resulting in an outstanding tax_liability of dollar_figure by this time so okubena had become aware that petitioners had satisfied their arizona state_income_tax liability in his letter to so okubena mr curosh indicated that petitioners petitioners provided so okubena with a quickbooks profit and loss statement but so okubena requested petitioners to categorize certain expenses and resubmit it to her we are mindful that there is a math error--subtracting dollar_figure of estimated_tax payments from dollar_figure of tax owed equals dollar_figure not dollar_figure would potentially owe dollar_figure in federal tax for so okubena recorded in the case activity records that petitioners had made only dollar_figure in estimated_tax payments with respect to on date so okubena received a package from mr curosh containing a cover letter dated date real_estate listings for petitioners’ residence and a vacation home and a completed form 433-a the real_estate listings showed that petitioners sought dollar_figure for their residence and dollar_figure for their vacation home so okubena recorded in the case activity records that petitioners had outstanding mortgages on the properties dollar_figure on their residence and dollar_figure on their vacation home after reviewing the form 433-a and allowing all of their claimed expenses so okubena determined that petitioners had a monthly net disposable income of dollar_figure on date so okubena called mr curosh informing him that she would propose an installment_agreement requiring monthly payments of dollar_figure to dollar_figure and an increase of dollar_figure per month starting in date so okubena informed mr curosh that there was a bigger issue --petitioners’ failure to make sufficient estimated_tax payments to cover their federal tax_liability specifically so okubena told mr curosh that the dollar_figure of estimated_tax payments that petitioners had made so far was insufficient to cover their tax_liability and that she would not agree to their installment_agreement request unless they increased the amount of their monthly estimated_tax payment by date on date so okubena received a fax from mr curosh containing a cover letter dated date and a worksheet that mr curosh had prepared which estimated petitioners’ tax_liability after credit for petitioners’ estimated_tax payments to be dollar_figure the cover letter indicated that petitioners had received no offers on either home and that mr curosh would inform petitioners of so okubena’s position that they had to pay all of their tax_liability by date or better yet by on date so okubena called mr curosh mr curosh told so okubena that he had not been able to contact petitioners and did not know whether they would agree to so okubena’s insistence to increase the amount of their monthly estimated_tax payment by date so okubena informed mr curosh that if petitioners did not pay by date the dollar_figure they had indicated they would owe for she would issue a notice_of_determination sustaining the proposed levy she also informed mr curosh that if petitioners the worksheet indicated that petitioners would have an adjusted_gross_income of dollar_figure income_tax of dollar_figure and tax_payments of dollar_figure were able to make the dollar_figure tax payment by date she would be agreeable to an installment_agreement providing for a monthly payment of dollar_figure increasing to dollar_figure per month in date on date so okubena called mr curosh to inquire as to whether petitioners planned to make the dollar_figure tax payment mr curosh told so okubena that petitioners did not plan to make the payment and that they were unwilling to withdraw funds from petitioner husband’s sec_401 plan account to make the tax payment so okubena told mr curosh that according to her records petitioners’ last estimated_tax payment was on date and that they had failed to make any additional estimated_tax payments for she also told mr curosh that a notice_of_determination would be issued sustaining the proposed levy because petitioners were not in compliance with their estimated_tax payment obligations and would owe additional tax when they filed their return on date the irs issued a notice_of_determination sustaining the proposed levy with respect to in the notice the irs determined among other things that petitioners were not in compliance with required estimated_tax payments for the year ending date and that petitioners’ history of non-compliance is evident over the past six years opinion i sec_6330 hearing under sec_6331 the secretary may levy upon property and property rights of a taxpayer liable for tax if the taxpayer fails to pay the tax within days after notice_and_demand for payment sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made sec_6330 and b and sec_6331 provide that the secretary must give the taxpayer at least days’ written notice of his intent to levy and at least days before any levy begins send the taxpayer written notice of the taxpayer’s right to a hearing before the irs appeals_office if the taxpayer requests an appeals_office hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 a taxpayer may challenge the existence or amount of the underlying tax_liability if he or she did not receive a notice_of_deficiency or otherwise have a prior opportunity to dispute the tax_liability sec_6330 sec_301_6330-1 q a-e2 proced admin regs petitioners did not challenge the existence or amounts of their underlying tax_liabilities after the commissioner issues a notice_of_determination a taxpayer may petition this court for review thereof sec_6330 the court’s review of the commissioner’s determination is subject_to the provisions of sec_6330 because petitioners do not dispute the underlying tax_liabilities for the years at issue we review respondent’s determination for abuse_of_discretion see 114_tc_604 114_tc_176 ii petitioners’ arguments petitioners argue that so okubena abused her discretion in requiring them to pay their tax in full before she would approve an installment_agreement respondent disagrees arguing it was within so okubena’s discretion to deny the requested installment_agreement because petitioners had a history of noncompliance and had failed to make large enough estimated_tax payments to satisfy their tax_liability at the time of the appeals_office hearing petitioners owed the irs approximately dollar_figure million in outstanding tax_liabilities from resulting from petitioners’ habitually underpaying estimated_tax for each of those years additionally petitioners continued to accrue tax_liabilities because of their failure to make estimated_tax payments large enough to satisfy their and tax_liabilities petitioners’ last estimated_tax payment was on date and they failed to make any additional payments after that date a settlement officer may refuse a taxpayer’s collection alternative if the taxpayer has a history of noncompliance and is not in compliance with current tax obligations see 412_f3d_819 7th cir aff’g 123_tc_1 starkman v commissioner tcmemo_2012_236 martino v commissioner tcmemo_2009_43 see also internal_revenue_manual pt date compliance with filing paying estimated_taxes and federal deposits must be current from the date the installment_agreement begins as seen in the case before us requiring taxpayers to make sufficient estimated_tax payments before granting a collection alternative ensures that current taxes are paid and avoids the risk of pyramiding tax_liability see schwartz v commissioner tcmemo_2007_155 we conclude so okubena did not abuse her discretion in rejecting petitioners’ request for an installment_agreement to reflect the foregoing decision will be entered for respondent
